     Case 2:19-cv-01193-JCM-BNW Document 5 Filed 07/10/19 Page 1 of 2



 1   Amanda C. Yen, Esq. (NSBN 9726)
     Amanda M. Perach, Esq. (NSBN 12399)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3
     Las Vegas, Nevada 89102
 4   Telephone: (702) 873-4100
     Facsimile: (702) 873-9966
 5   ayen@mcdonaldcarano.com
     aperach@mcdonaldcarano.com
 6
     BAKER & HOSTETLER LLP
 7   Casie D. Collignon, Esq. (pro hac vice forthcoming)
     Sammantha J. Tillotson, Esq. (pro hac vice forthcoming)
 8   Sean B. Solis, Esq. (pro hac vice forthcoming)
     1801 California Street, Suite 4400
 9   Denver, Colorado 80202-2662
     Telephone: (303) 861-0600
10   Facsimile: (303) 861-7805
     ccollignon@bakerlaw.com
11   stillotson@bakerlaw.com
     ssolis@bakerlaw.com
12

13   Attorneys for Defendants

14                               UNITED STATES DISTRICT COURT

15                                      DISTRICT OF NEVADA
16    PEGGY PRUCHNICKI, and all similarly            Case No.: 2:19-cv-01193
      situated individuals,
17

18                         Plaintiff,                STIPULATION AND ORDER
                                                     EXTENDING TIME FOR
19                          v.                       DEFENDANTS TO RESPOND TO
                                                     PLAINTIFF’S COMPLAINT
20    ENVISION HEALTHCARE
      CORPORATION d/b/a ENVISION                     (First Request)
21
      HEALTHCARE, EMCARE, INC., and
22    SHERIDAN HEALTHCORP, INC.,

23                          Defendants.
24

25          Pursuant to Local Rules IA 6-1 and 7-1, Defendants Envision Healthcare Corporation d/b/a
26   Envision Healthcare (“Envision”), EmCare, Inc. (“EmCare”), and Sheridan Healthcorp, Inc.
27   (“Sheridan”) (collectively, “Defendants”) and Plaintiff Peggy Pruchnicki (“Plaintiff”), hereby
28   stipulate, agree, and respectfully request that the Court extend the deadline for Defendants to
     Case 2:19-cv-01193-JCM-BNW Document 5 Filed 07/10/19 Page 2 of 2



 1   answer or otherwise respond to Plaintiff’s Complaint from July 16, 2019 to July 29, 2019. The

 2   parties previously stipulated to the July 29, 2019 deadline in the state court action because defense

 3   counsel had just recently been retained and required additional time to investigate and evaluate

 4   the factual and legal issues in Plaintiff’s Complaint (ECF 1, Ex. D). Plaintiff did not object.

 5           The request is not for purposes of delay. This is the first request by the parties.

 6    DATED this 10th day of July, 2019.                DATED this 10th day of July, 2019.

 7    KNEPPER & CLARK LLC                               McDONALD CARANO LLP

 8
     By: /s/ Miles N. Clark                             By: /s/ Amanda M. Perach
 9      Matthew I. Knepper, Esq. (NSBN 12796)               Amanda C. Yen, Esq. (NSBN 9726)
        Miles N. Clark, Esq. (NSBN 13848)                   Amanda M. Perach, Esq. (NSBN 12399)
10      10040 W. Cheyenne Ave., Suite 170-109               2300 W. Sahara Avenue, Suite 1200
                                                            Las Vegas, Nevada 89102
11      Las Vegas, Nevada 89129                             ayen@mcdonaldcarano.com
        matthew.knepper@knepperclark.com                    aperach@mcdonaldcarano.com
12      miles.clark@knepperclark.com
                                                             Attorneys for Defendants
13      Attorneys for Plaintiff
14

15                                                  IT IS SO ORDERED:
16

17
                                                    UNITED STATES MAGISTRATE JUDGE
18                                                          July 11, 2019
                                                    DATED:
19

20

21

22

23

24

25

26

27

28
                                                  Page 2 of 2
